Title: To Benjamin Franklin from James Lovell, 29 April[–17 September 1779]
From: Lovell, James
To: Franklin, Benjamin


Sir
Philada. April 29th.[–September 17] 1779
As the Books & Papers of the Comtee. of foreign affairs remain on the Table of Congress to be used in the public Deliberations which still continue upon a fruitful Subject begun last September you do not at this Time receive any official Letter from that Committee. But I will not omit the good opportunity by Mr. Smith, Son of the Commissioner of the Loan Office here, to assure you individually of my Regards. I hope you have long before now received yr. Credentials as minister Plenipotentiary from the United States. There was a dissagreable Lentor, in the public Proceedings at first, and in the sending forward yr. Testimonials afterwards. From this Source it is, I suppose, that confidential Communications have not been made to you by the french Court, so as to furnish matter for yr. Dispatches to Congress; while such have been made to us in another Channel. Sir, it behoves you much to let yr. Constituents hear often from you, lest it shd. be fully credited among us that there is but one Man in the Universe that can be pleasing to the Court of France as a Minister from hence. The Recall of Mr. Deane has given Birth to very singular Writings and Measures. You have escaped all considerable Injuries, tho you have been comprehended in some Propositions not altogether honorary, as you will shortly see by the Journals which are to be printed weekly. I ought, however, now, to give you the Satisfaction of knowing that the Question about yr. Recall was only a Kind of necessary Consequence flowing from the Adoption of a Fact on which to found a Principle that might destroy the Commissions of Messrs. Lees & Izard particularly Mr. A Lee’s.
In my Opinion the improper triplicate appointment for the Court of France produced, in very natural Consequence, “Suspicions & Animosities.” But these Evils ought not to be made Reasons for depriving the public of the Services of Men whose great Abilities Integrity & Industry may be exerted in distinct Trusts without the like future Inconveniences.
Disappointed Views have generated an Implacability against the falsely supposed Cause of that Dissappointment. Nothing short of the Ruin of the Reputation of Arthur Lee will glut the malice of a party formed against him by that Spirit of assassinating Innuendo which so eminently governs his Arch Enemy.
I expect to be able in a few days to communicate to you the Decission of Congress in Regard to the other Gentlemen, and some particular Instructions for your own Government. I refer you to the Gazettes for a general State of military Proceedings, and to common Fame for the ill Condition of our Currency.
I am Sir Your most humb. Servt.
James Lovell
Honble. Doctr FranklinCopy (private)

P.S. Sepr. 17
I have only this day heard of the Capture of Mr. Smith, and I do not find by my Memoranda that I have sent any Copy of what he carried, which I find to be thus minuted at the time of his sailing. Apr 30th.


4plic: 7
}
Hopkinson


3plic: 8




my own
To J Adams 28th.



To A. Lee 28



To Doctr. Franklin 29



To Jona. Williams 29



Mr. Jays
To Doctr. Franklin



To Marqs Fayette


——
Pamphlets and Gazettes to the Doctor



